74 So.3d 1130 (2011)
Stephen LANIER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2080.
District Court of Appeal of Florida, Fifth District.
November 18, 2011.
James S. Purdy, Public Defender, and Meghan Ann Collins, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Lori N. Hagan, Assistant Attorney General, Daytona Beach, for Appellee.
COHEN, J.
Stephen Lanier was arrested and charged with possession of a controlled substance pursuant to section 893.13(6)(a), Florida Statutes (2009), as well as resisting an officer without violence. Lanier filed a motion to suppress, alleging that he was seized without a warrant or probable cause, and therefore the subsequent search of his person was unauthorized under the Fourth Amendment to the United States Constitution. Following the denial *1131 of his motion to suppress, Lanier entered into a negotiated plea, specifically reserving the right to appeal the trial court's ruling.
Although not raised below, in addition to challenging the denial of his motion to suppress, on appeal Lanier also challenges the constitutionality of Chapter 893, citing Shelton v. Secretary, Department of Corrections, 23 Fla. L. Weekly Fed. D11, ___ F.Supp.2d ___, (M.D.Fla.2011).
Finding no error, we affirm. See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011).
AFFIRMED.
SAWAYA and LAWSON, JJ., concur.